Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 1 of 14 PageID #: 253




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RONALD WEST,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:17-cv-03771-MPB-JPH
                                                      )
 J&B TOOL, LLC, et al.                                )
                                                      )
                               Defendants.            )

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

        The court conducted a half-day bench trial on January 14, 2020, to resolve plaintiff

 Ronald West's claims brought against J&B Tool, LLC ("J&B Tool") and Myron Rudicil. 1

 Plaintiff's complaint raises the following claims: failure to pay overtime wages pursuant to the

 Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et. seq. (Count I); failure to pay overtime

 wages pursuant to Indiana's Minimum Wage Statute, Ind. Code § 22-2-2 et seq. (Count II);

 failure to pay wages due and owing, including unused vacation time pursuant to Indiana's Wage

 Claims Statute, Ind. Code § 22-2-9 et. seq. (Count III); conversion of West's personal tools in

 violation of Indiana's Crime Victim's Relief Act, Ind. Code § 34-24-3 et. seq. (Count IV); and

 replevin (Count V). Plaintiff Ronald West appeared in person and by counsel, Ronald Weldy.

 Defendant Myron Rudicil appeared both individually and as Corporate Representative for

 Defendant J&B Tool. Both Defendants were represented by Timothy R. Fox. All parties

 submitted post trial briefs. (Docket No. 89, Docket No. 90). Only West filed a response brief.

 (Docket No. 91). The court now issues its findings of fact and conclusions of law pursuant to



 1
  While William Clements was named as a Defendant in the initial complaint (Docket No. 1) and
 has never been dismissed by Plaintiff, West did not seek a judgment against Clements at the
 bench trial. (Docket No. 89).
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 2 of 14 PageID #: 254




 Federal Rule of Civil Procedure 52(a). Any finding of fact that is more properly considered a

 conclusion of law is adopted as such, and vice versa. 2

                                    I.    FINDINGS OF FACT 3

        1. At all relevant times, Defendant J&B Tool, LLC, ("J&B Tool") was a business located

 in Wayne County, Indiana. (Docket No. 20 at ECF p. 1, ¶ 2). J&B Tool and Myron K. Rudicil

 are employers under the FLSA. (Docket No. 84 at ECF p. 1, ¶¶ 2–3). Further, J&B Tool is an

 employer pursuant to Indiana's Wage Claims Statute. (Id. at ECF p. 2, ¶ 8).

        2. Plaintiff, Ronald West, began working for J&B Tool in the summer of 2014 and was

 an employee covered by the FLSA under individual coverage. (Id. at ECF p. 1, ¶ 1). West was

 terminated by J&B Tool and Rudicil on July 6, 2017. (Id. at ECF p. 1, ¶ 6).

        3. J&B Tool made gauges and parts of gauges for other companies. J&B Tools would

 contract with companies that would send packages of prints for a whole job. West was hired to

 work on these contracts.

        4. West did not have a car. When he first began working for J&B Tool another employee

 would drive him back and forth to and from work. That employee left sometime after West's

 employment began. Then, Rudicil would pick West up and take him home. Rudicil typically



 2
   The parties consented to the magistrate judge conducting all proceedings and ordering the entry
 of judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
 3
   The parties agreed upon several trial stipulations. (Docket No. 84). The stipulation also noted
 that Defendants admitted in the Answer that "Mr. West was not paid overtime premiums when
 he worked over 40 hours in a workweek." (Docket No. 84 at ECF p. 1, ¶ 5). That statement is, at
 worst, a misrepresentation of Defendants' answer and, at best, imprecise. The stipulation does not
 cite to the paragraph of Defendants' answer that it relies on for this proposed admission.
 Defendants respond to paragraph twenty-one of West's complaint, which alleges "Plaintiff was
 not paid overtime premiums when he worked over 40 hours in a workweek," by "admit[ting] that
 [West] was not paid on an hourly basis, but rather paid as a vendor for each part made." (Docket
 No. 20 at ECF pp. 4–5, ¶ 20). This admission does not translate into a stipulation that West was
 not paid overtime premiums when he worked over 40 hours in a workweek. There was no
 admission by Defendants that West ever worked over forty hours.
                                                 2
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 3 of 14 PageID #: 255




 picked West up between 7:00 and 7:30 a.m. and they would begin work at 8:00 a.m. J&B Tool

 did not maintain time records of when employees worked. (Docket No. 84 at ECF p. 1, ¶ 7).

        5. West testified that he worked seven days a week and that while he always began work

 at 8:00 a.m., his end time would vary. West testified that on some days he finished work at 5:00

 p.m. and other days ending as late as 2:00 a.m. He said it was routine to work at least one

 weekend day. West's mother, Karla Kaufman, testified that West lived with her off and on during

 his employment with J&B Tool. However, she could not remember how long West resided with

 her, but estimated around six months. Kaufman testified that she saw Rudicil pick up her son for

 work nearly seven days a week, picking him up between 7:00 and 7:30 a.m. and that his drop off

 time varied. She testified that some days she would be asleep, and her son was not home yet.

        6. Rudicil testified that a typical workday at J&B Tool was 8:00 a.m. to 5:00 p.m. Rudicil

 testified that he, personally, usually worked forty-five to fifty hours a week because he would

 drop off West after work and then return to work on paperwork. 4 He testified that he can never

 remember West working after him. Rudicil testified that he occasionally worked the weekends,

 particularly Saturdays, to catch up on paperwork. Rudicil testified that West never worked on the

 weekends and that he never drove West on the weekends.




 4
   Defendants' own post trial brief states that "Mr. Rudicil never remembers Mr. West working
 more than five to ten hours of overtime per week." (Docket No. 90 at ECF p. 2). It also alleges
 that West "was compensated for the overtime he actually worked at J&B Tool." (Id. at ECF p. 4).
 Understandably, West responds that "[i]t appears that Defendants are admitting that Mr. West
 worked 5 to 10 overtime hours a week[.]" (Docket No. 91 at ECF p. 1). The court has reviewed
 the trial transcript and the evidence does not support Defendants' statements in their trial brief.
 Rudicil never provides a statement that could be inferred as an admission that West worked any
 overtime let alone no more than five to ten hours of overtime. And no evidence was ever
 presented to support a statement that, if West worked overtime then he was correctly paid for
 that overtime. Nonetheless, argument in a post trial brief is not evidence. The court relies on the
 evidence and its credibility determinations in making these findings of fact.
                                                  3
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 4 of 14 PageID #: 256




        7. The only pay-related records provided by J&B Tool and submitted for the record was

 Exhibit A, a Check Registry that contains a list of all of the checks written to Mr. West by J&B

 Tool during his employment. (Docket No. 84 at ECF p. 2, ¶ 11). West was not paid on a

 consistent basis, but instead was paid "whenever [he] needed the money." (Trial Transcript,

 9:11:20). The Check Registry only provides a date, in some cases the check number, whether the

 check was designated as designated as "payroll wages" or "subcontractors," and the amount of

 the check. (Exhibit A).

        8. West testified that he was always paid on an hourly rate. He testified the he was first

 paid at $14 per hour and that beginning December 21, 2015, he received a raise to $15 per hour.

 He testified that originally he could not recall exactly when he got the raise, but upon reviewing

 the Check Registry there were many checks prior to that date that were easily divisible by $14

 per hour. For instance a $112.00 check equaled an 8-hour day whereas a $140.00 check equaled

 a 10-hour day. However, after December 21, 2015, there were more $120.00 and $150.00

 checks, which equaled 8 or 10-hour days at a $15.00 per hour rate. West denied ever discussing

 getting paid per piece. West testified that he asked Rudicil about getting paid overtime once and

 was told that J&B Tools could not afford to pay overtime.

        9. Rudicil testified that West was originally paid $13.00 per hour, but in February 2014

 West wanted to be paid per piece instead of per hour. Rudicil testified that is why West's checks

 from December 2013 through February 14, 2014, were listed as payroll wages (with taxes

 withheld) and thereafter as subcontractor (without taxes withheld). Rudicil testified that he was

 previously an hourly-paid employee who generally understood how overtime worked. He

 testified that he did not pay West time and one-half, because he was paid based on piece work,

 not a per hour rate. Rudicil testified that when he cut West a check he would total up all of the



                                                  4
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 5 of 14 PageID #: 257




 piece work on that day and cut one check for completed pieces. When asked why many days had

 two or three checks listed as cut the same day on the Check Registry, Rudicil testified that it was

 because West often asked for loans or advances on piece work not yet completed.

        10. Rudicil testified at great length as to why the Check Registry had checks listed as cut

 on Saturdays or Sundays. Rudicil stated that the date he wrote a check to West and the date in the

 Check Registry did not necessarily align because he did not always update Quick Books

 simultaneously with paying West. For instance, Rudicil may have written a check to West on a

 Friday and then returned on Saturday to update Quick Books. Even though the check was written

 on Friday, Quick Books' date for the check would reflect Saturday, the date that West entered the

 check. Rudicil testified that Quick Books auto-populated the "Date" with the date he entered the

 check into Quick Books and he did not always catch it to correct it to that date when the check

 was actually written (and presumably given) to West.

        11. West testified that he built whole gauges and pieces of gauges. He testified that the

 smallest gauges would generally require work on the same gauge for more than a week. He

 would work on the gauge some, send it off to be heat treated, work on it more when it returned,

 and then send it off again to be oxidized. He testified that the largest gauges could take months.

        12. Rudicil testified that West never worked on whole gauges, but always pieces of

 gauges. Rudicil stated that West could finish five or six pieces per day, especially because a lot

 of pieces did not need to be sent out for heat treating.

        13. West testified that when he was terminated on July 6, 2017, he left tools at J&B

 Tools. He indicated that he contacted Rudicil several times to pick them up and that he

 eventually retrieved his toolbox, but that $800 of tools remained at J&B Tools, which Rudicil

 refused to return. West identified by name eight tools or types of tools that J&B Tools had not



                                                   5
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 6 of 14 PageID #: 258




 returned and testified to an estimated replacement value of each. West testified that Rudicil

 refused to let him into the building to look for the additional tools, but that Rudicil contacted him

 and offered to give his tools back if he dropped the lawsuit.

        14. Rudicil testified that after West initially contacted him regarding the tools, he looked

 for and returned all of West's tools that were in the shop. Rudicil stated that West never had any

 other tools and that he had never talked to West after the lawsuit was filed.

        15. As reflected above, there was conflicting testimony on several issues presented at

 trial, which the court has considered in arriving at its factual conclusions. The court generally

 finds West's testimony incredible. For reasons explained herein, his "theory" for calculating how

 many hours he worked based on his paychecks does not always align with his own testimony and

 in other instances his theory is simply impracticable. West also admitted to serious substance

 abuse while he was employed with J&B Tool, confiding that, "I had a drug problem and I needed

 that money every day and he [Rudicil] paid it to me every day." (Trial Transcript, 9:38:28). West

 admitted, and the court agrees, that his drug issue affected his memory. (Trial Transcript,

 9:39:00, Q: "Do you think your memory would be a little fuzzy having drug issues?" A: "Sure.").

 These facts make the majority of West's testimony incredible and the court cannot assign it any

 significant weight.

        16. West's demonstrative exhibit (Exhibit C) provided a compilation of checks from J&B

 Tool's Check Registry that separated the checks written from October 24, 2014 to July 5, 2017,

 into workweeks with the total for each workweek calculated. The exhibit showed each check's

 date (per the Check Registry), corresponding day, and the check's amount. The exhibit then takes

 the total money paid in one week and divides that number by $14.00 (if before December 21,

 2015) or $15.00 (if on or after December 21, 2015) to determine the number of hours West



                                                   6
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 7 of 14 PageID #: 259




 believes that he worked that week. West testified that without using this spreadsheet he only has

 a general recollection that he regularly worked over forty (40) hours a week. The court does not

 find West's theory based on the spreadsheet's calculations credible. First, West testified that if he

 did not work overtime, then he would leave at 5:00 p.m. His testimony never indicated that there

 were weeks he worked less than forty (40) hours per week. Out of the 128 weeks in West's

 spreadsheet sixteen weeks were less than forty (40) hours per week, with some of the weeks only

 twenty to thirty hours. This may have been due to vacation time, but West never testifies to that

 nor explains the contradiction between these calculations and his testimony. Second, and more

 significantly, many of the "overtime" week's calculations are simply incredible. For instance, the

 week of June 1, 2015, West was paid $1,883 in one week. Therefore, he calculates he worked

 134.50 hours that week. Even if the court accepts West's testimony that he worked seven days a

 week, he would have had to have worked more than 19 hours every day for seven days, plus his

 commute time, without breaks. Then, the following week (of June 7, 2015), West was paid

 $2,050 in one week or, according to his theory 146.50 hours worked that week. Thus, he would

 have worked approximately 21 hours/day every day for seven days. West provided no testimony

 regarding these weeks. Even if he worked without any breaks until 2 a.m. and came back at 8

 a.m. every day, as his most extreme testimony claims, this would only result in 126 hours. These

 weeks, and the several other instances of weeks well above 100 hours/week, are unreasonable.

 Without a valid explanation they undermine West's attempts to reverse engineer the amount of

 hours worked based on J&B Tool's Check Registry. Third, West provided no testimony or

 explanation as to why there were often several checks listed in the Check Registry on the same

 day.




                                                   7
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 8 of 14 PageID #: 260




        17. Karla Kaufman's testimony similarly carries little if any weight. She could not

 remember exactly when or how long West lived with her. She testified that she was sometimes

 asleep before West would come home, but she did not testify on those nights that she saw

 Rudicil driving West home.

        18. The court finds Rudicil's testimony more credible. His explanation that West started

 out as hourly and then switched to piece rate was the only testimony that explained the shift in

 the Check Registry from payroll to subcontractor. Rudicil is also the only witness that explained

 why in many instances there were numerous checks listed in the Check Registry on the same

 day. First, Rudicil explained that sometimes he would give West his check for the pieces he had

 completed and then West would ask for a loan or an advance on not-yet-finished jobs. This

 aligned with West's testimony that he got paid whenever he needed the money. Second, Rudicil

 testified that the Check Registry dates did not always align with the date the check was written

 because he would catch-up on paperwork later. Thus, Rudicil may have written two or three

 checks to West before Rudicil was able to update Quick Books.

        19. The court does not fully credit West's testimony regarding his tools. When West was

 testifying regarding his hourly wage rates he testified that he could not remember hours worked

 or when his raise from $14.00 to $15.00 per hour occurred given the time between his

 employment and his testimony. Yet, he remembered in great detail the tools Rudicil had refused

 to return to West and their replacement values. Moreover, the text message sent from West to

 Rudicil discussed coming over to J&B Tools to pick up his toolbox, but it did not indicate that

 West was still missing other tools. (Exhibit 1).




                                                    8
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 9 of 14 PageID #: 261




                                 II.    CONCLUSIONS OF LAW

        West claims that he regularly worked more than 40 hours per week and the J&B Tools

 and Rudicil's failed to pay him one and a half times his regular compensation for those hours. He

 brings claims under the Fair Labor Standards Act, 29 U.S.C.§ 207 et. seq. ("FLSA") and the

 Indiana Minimum Wage Law, Ind. Code § 22-2-2-4 et. seq. ("IMWL") to recover unpaid

 overtime compensation and liquidated damages. The IMWL states that an "employer" under that

 statute "shall not include any employer who is subject to the minimum wage provisions of the

 [FLSA]." Ind. Code § 22-2-2-3. Therefore, the IMWL does not apply when the FLSA applies.

 See Abner v. Dept. of Health, 777 N.E.2d 778, 785 (Ind. Ct. App. 2003) (reiterated that "the

 [FLSA] is the exclusive remedy for enforcing rights created under that federal statute.") (citation

 omitted).

             a. West's Claim Pursuant to the Fair Labor Standards Act

        1. Pursuant to 29 U.S.C. § 207(a)(1) of the Fair Labor Standards Act:

                [n]o employer shall employ any of his employees who in any
                workweek is engaged in commerce or in the production of goods for
                commerce, or is employed in an enterprise engaged in commerce or
                in the production of goods for commerce, for a workweek longer
                than forty hours unless such employee receives compensation for
                his employment in excess of the hours above specified at a rate not
                less than one and one-half the regular rate at which he is employed.

        2. The parties have stipulated that J&B Tools and Rudicil are employers pursuant to the

  FLSA 5 and that West is covered by the FLSA under "individual coverage." 6



 5
   The statute defines the word "Employer" to include, "any person acting directly or indirectly in
 the interest of an employer in relation to an employee. . . ." 29 U.S.C. § 203(d).
 6
   The court presumes the parties' stipulation that West falls under the "individual coverage" of
 the FLSA is referencing 29 U.S.C. 207(a)(1)'s coverage of "employees who in any workweek is
 engaged in commerce or in the production of goods for commerce." West's posttrial brief
 references the same (Docket No. 89 at ECF p. 6) without objection from Defendants. See also
 Kowalski v. Kowalski Heat Treating, Co., 920 F. Supp. 799, 803 (N.D. Ohio 1996) (holding that
                                                  9
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 10 of 14 PageID #: 262




         3. It is a longstanding rule that "an employee who brings suit under [Section 217(a) of the

  FLSA] for unpaid minimum wages or unpaid overtime compensation, together with liquidated

  damages, has the burden of proving that he performed work for which he was not properly

  compensated." Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686–87 (1946). Courts must

  give due regard "to the fact that it is the employer who has the duty under § 11(c) of the Act to

  keep proper records of wages, hours, and other conditions and practices of employment and who

  is in position to know and to produce the most probative facts concerning the nature and amount

  of work performed." Id. at 687. If an employer fails to keep adequate or accurate records, then

  an employee

                   [h]as carried out his burden if he proves that he has in fact performed
                   work for which he was improperly compensated and if he produces
                   sufficient evidence to show the amount and extent of that work as a
                   matter of just and reasonable inference. The burden then shifts to the
                   employer to come forward with evidence of the precise amount of
                   work performed or with evidence to negative the reasonableness of
                   the inference to be drawn from the employee's evidence. If the
                   employer fails to produce such evidence, the court may then award
                   damages to the employee, even though the result be only
                   approximate.

  Id. at 687–88.

         4. Here, West has not carried his initial burden of proving that he performed

  uncompensated work. As stated above, the court did not find his testimony believable to any

  significant degree due to his drug problem during the relevant period, which likely affected his

  memory and recall ability, and, more importantly, because even West's most extreme testimony

  does not support his theory regarding the Check Registry. While the standard does not require




  fact that employee cannot assert "enterprise" coverage under the FLSA because company has
  annual sales revenue of less than $500,000 does not also require a finding that company does not
  engage in interstate commerce for purposes of "individual" coverage).
                                                     10
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 11 of 14 PageID #: 263




  West to show a precise amount for which he claims he was improperly compensated, the

  inconsistencies between his testimony and his own exhibit raise credibility issues that were

  unaddressed at trial. Even if West had met his burden of proving that he had performed work for

  which he was improperly compensated, the court finds he has not produced sufficient evidence

  to show the amount and extent of that work as a matter of just and reasonable inference. Again,

  West's calculation theory in his demonstrative exhibit made several weeks simply

  unbelievable—or in another word, unreasonable.

          5. Because West has failed to carry his initial burden, the burden does not shift to

  Defendants to provide evidence of a precise amount of overtime or to negate the reasonableness

  of the inference to be drawn from West's evidence. West's claim for overtime pursuant to the

  FLSA fails.

              b. West's Claim Pursuant to Indiana's Minimum Wage Statute ("IMWL")

          6. West brings a claim against J&B Tool, only, pursuant to the Indiana Minimum Wage

  Statute. (Docket No. 1 at ECF p. 4). Despite alleging the claim in the complaint, this claim was

  not specifically identified in his statement of claims (Docket No. 47), nor discussed at trial, nor

  briefed in West's post trial submissions (Docket No. 89). This is likely because, having

  stipulated that the FLSA applies, the necessary result is that the IMWL cannot apply. See Ind.

  Code § 22-2-2-3 (An "employer" under the IMWL "shall not include any employer who is

  subject to the minimum wage provisions of the [FLSA]."). Even if not, this claim would still

  fail.

          7. Under the IMWL, an "employer" is defined as "any individual, partnership,

  association, limited liability company, corporation, business trust, the state, or other

  governmental agency or political subdivision during any work week in which they have two (2)



                                                   11
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 12 of 14 PageID #: 264




  or more employees." Id. at § 22-2-2-3 (emphasis added). The record is devoid of any evidence

  that J&B Tools employed at least two (2) employees during a work week. Another employee

  was briefly mentioned during testimony, but there is no evidence as to when or how long he

  worked for J&B Tools. There is also no evidence that Rudicil himself would have qualified as

  an employee under the statute. See id. While the parties stipulated that J&B Tools was an

  employer under the Indiana Wage Claims Statute, that statute's definition of an employer is

  different than the Minimum Wage Claims Statute. Compare Ind. Code § 22-2-9-1 with Ind.

  Code § 22-2-2-3.

             c. West's Claim Pursuant to Indiana's Wage Claims Statute ("IWCL")

         8. West brings a claim against J&B Tool, only, pursuant to the Indiana Wage Claim

  Statute. (Docket No. 1 at ECF p. 5). Again despite alleging the claim in the complaint, this claim

  was not specifically identified in his statement of claims (Docket No. 47), nor discussed at trial,

  nor briefed post trial (Docket No. 89). The complaint alleges that J&B Tool failed to pay West

  his accumulated, unused and/or pro-rata vacation time upon his separation from employment.

  However, the record contains no evidence regarding West's vacation time, used or unused. And

  to the extent that West cites the Indiana Wage Claims Statute to seek unpaid overtime wages

  after his termination, this claim fails for the same reasons discussed above. See Treat v. Tom

  Kelley Buick Pontiac GMC, Inc., 646 F.3d 487, 490 (7th Cir. 2011) (explaining that the Indiana

  Wage Claims Statute, Indiana Code § 22-2-9-2, applies to employees seeking unpaid wages

  after their employer has fired them, where the Indiana Wage Payment Statute, Ind. Code § 22-2-

  5-2, applies to current employees and employees who voluntarily leave their employment, who

  are seeking unpaid wages).




                                                  12
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 13 of 14 PageID #: 265




             d. West's Claim Pursuant to Indiana's Crime Victim's Act ("CVRA") and his
                corresponding Replevin claim.

         9. Finally, West presented testimony at trial that J&B Tool and Rudicil kept some of his

  tools and refused to give them back, thus entitling him to treble damages, attorney fees, and

  costs pursuant to the CVRA. Ind. Code § 34-24-3-1 et seq. The CVRA permits a person who has

  suffered pecuniary loss to bring a civil action if the loss was the "result of a violation of IC 35-

  43, IC 35-42-3-4, or IC 35-45-9." Id. Included among these criminal statutes is liability for

  criminal conversion under Ind. Code § 35-43-4-3(a). To prevail on a CVRA claim from criminal

  conversion in Indiana, an individual must show that a person "knowingly or intentionally

  exert[ed] unauthorized control over the property of another person." Id.

                 A person engages in conduct 'intentionally' if, when he engages in
                 the conduct, it is his conscious objective to do so. A person engages
                 in conduct 'knowingly' if, when he engages in the conduct, he is
                 aware of a high probability that he is doing so. A person's control
                 over property of another person is 'unauthorized' if it is exerted in a
                 manner or to an extent other than that to which the other person has
                 consented.

  French-Tex Cleaners, Inc. v. Cafaro Co., 893 N.E.2d 1156, 1166 (Ind. Ct. App. 2008)

  (quotation marks and citations omitted). The moving party must prove each of the elements of

  conversion by a preponderance of the evidence. Id.

     10. Additionally, "[i]n any criminal conversion action, criminal intent is an essential element

  that must be proven. . . . It is this mens rea requirement that differentiates criminal conversion

  from a more innocent breach of contract or failure to pay a debt, which situations the criminal

  conversion statute was not intended to cover." French-Tex Cleaners, Inc., 893 N.E.2d at 1166–

  67. However, this mens rea element of the criminal conversion statute, Ind. Code § 35-43-4-3, is

  not an element of tortious conversion. Meridian Fin. Advisors, Ltd. v. Pence, 763 F. Supp. 2d

  1046, 1058 (S.D. Ind. 2011); Catellier v. Depco, Inc., 696 N.E.2d 75, 78 (Ind. Ct. App. 1998).

                                                   13
Case 1:17-cv-03771-MPB-JPH Document 92 Filed 07/14/20 Page 14 of 14 PageID #: 266




  "To prove [tortious] conversion, a plaintiff must demonstrate that the defendant 'exert[ed]

  unauthorized control over property of another[.]'" Meridian, 763 F. Supp. 2d at 1058 (quoting

  Ind. Code § 35-43-4-3). Like all civil claims, tortious conversion "must be proven by a

  preponderance of the evidence." Id.

         11. As discussed above, West's testimony regarding the precise tools and prices that he

  claims were unlawfully retained by Defendants was incredible. The inconsistency of West's

  testimony of what he could recall with great detail and what he could not recall with any detail

  from the same time period made his testimony regarding his tools incredible. Moreover, West

  admitted Rudicil did permit him to pick up his toolbox and a text message was entered into

  evidence supporting that concession. Given Rudicil did return West's toolbox, the court finds

  Rudicil's testimony more credible that he looked around the shop and did not find any other

  tools belonging to West. West has not shown by a preponderance of the evidence that

  Defendants exerted unauthorized control of any of his tools. This claim, and West's replevin

  claim, fail.

                                        III.   CONCLUSION

         For the reasons detailed above, the court concludes that Plaintiff Ronald West shall take

  nothing by its complaint and Defendants J&B Tool, LLC, Myron K. Rudicil, and William

  Clements are entitled to judgment on all claims against them. Final judgment will be entered

  accordingly.

         SO ORDERED.

  Dated: 7/14/2020



  Served electronically on all ECF-registered counsel of record.



                                                 14
